DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, it is unclear to whether the claim is drawn to the combination of the paint robot and the electrically insulated tool, or if the paint robot merely comprises the electrically insulated tool. It is recommended to rewrite claim 11 with the limitations of claim 1 in its entirety instead of referring back to the limitations of claim 1 as there is as there is only intended use as to how the insulated tool is connected to a paint robot. Appropriate correction is required.
Claim 7 recites the limitation "the second end" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5,176,492) in view of Hufford et al. (US 5,782,571).
Regarding claim 1, Nakamura discloses an electrically insulated tool (2; Fig. 3), the insulated tool (2; Fig. 3) comprising an insulated main body (i.e. {comprising elastic bodies 10a, 10b, 10c, 10d; col. 4, lines 14-15} and contact members 8a, 8b; Fig. 3); a mounting bracket (MB) disposed at a first end of the main body; an optical sensor system (5; col. 2, lines 22-24) comprising: first and second optical fiber cables (5a, 5b); and first and second spaced-apart optic ports (P1, P2) coupled to the respective first and second optical fiber cables (C1, C2), and configured to provide light communication (col. 2, lines 22-24) as a light emitter and a light receiver, wherein an interruption (i.e. sensor signal S6; col. 2, lines 31-35) in the light communication between the light emitter and the light receiver indicates a presence of a workpiece (col. 2, lines 60-64) component adjacent a detection region of the insulated tool.
claim 7, Nakamura discloses a passageway defined within the main body (10a, 10b, 10c, 10d) and extending between the first end and the second end.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (P2)][AltContent: textbox (P1)][AltContent: textbox (C2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (MB)]
    PNG
    media_image1.png
    734
    580
    media_image1.png
    Greyscale
 
Nakamura, however, does not disclose for a robotic painting system, configured for removably coupling the insulated tool to a paint robot, the main body comprising nylon.
Note that “for a robotic painting system” is a recitation of the intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Hufford discloses an automatic tool mount assembly (col. 2, lines 36-37), and the tool mount assembly (20) comprising a base (22) and a tool carrier (24). The base (22) is mounted to a robot arm (36). “Robot arm 36 normally advances base mounting member 22 along a linear axis of travel 45 during mounting and disconnection with the tool carrier 24.” (col. 4, lines 39-41) The robot arm (36) moves the base (22) towards tool carrier (24) to connect the robot with a particular tool (col. 7, lines 26-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a portion of the mounting bracket as a tool mount assembly configured for removably mounting the insulated tool the robot, in light of the teachings of Hufford, in order to provide automatic connection and disconnection of the tool to and from the robot.  Note due to the removable configuration of the mounting bracket of Nakamura/Hufford, the insulated tool could be mounted to a paint robot.
Regarding claim 9, Nakamura of the modified combination Nakamura/Hufford discloses the main body being made of rubber (col. 4, lines 14-16).
At the time the invention was made it would have been an obvious matter of design choice to a person having ordinary skill in the art to provide the main body comprising nylon because Applicant has not disclosed the main body being comprised of nylon provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiba (US 4,498,414) in view of Hufford et al. (US 5,782,571) and Nakamura (US 5,176,492).
Kiba discloses a paint robot (3) for a robotic painting system. The paint robot (3) has a second arm (22) at the end of which a tool (i.e. door handler 26; Fig. 5) is attached.
Kiba, however, does not disclose the electrically insulated tool of claim 1.
Hufford discloses a mounting bracket/automatic tool mount assembly (col. 2, lines 36-37), and the mounting bracket/tool mount assembly (20) comprises a base (22) and a tool carrier (24). The base (22) is mounted to a robot arm (36). “Robot arm 36 normally advances base mounting member 22 along a linear axis of travel 45 during mounting and disconnection with the tool carrier 24.” (col. 4, lines 39-41) The robot arm (36) moves the base (22) towards tool carrier (24) to connect the robot with a particular tool (col. 7, lines 26-47).
Nakamura discloses an electrically insulated tool (2; Fig. 3), the insulated tool (2; Fig. 3) comprising an insulated main body (i.e. {comprising elastic bodies 10a, 10b, 10c, 10d; col. 4, lines 14-15} and contact members 8a, 8b; Fig. 3); a mounting bracket (MB) disposed at a first end of the main body; an optical sensor system (5; col. 2, lines 22-24) comprising: first and second optical fiber cables (5a, 5b); and first and second spaced-apart optic ports (P1, P2) coupled to the respective first and second optical fiber cables (C1, C2), and configured to provide light communication (col. 2, lines 22-24) as a 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the robot arm of Kiba with a mounting bracket which is removably configured for coupling a tool to the paint robot wherein the mounting bracket is disposed at first end of the tool body, and to substitute the tool of Kiba with an electrically insulated tool, the insulated comprising an insulated main body, a mounting bracket disposed at a first end of the main body, an optical sensor system comprising first and second optical fiber cables and first and second spaced-apart optic ports coupled to the respective first and second optical fiber cables, and configured to provide light communication as a light emitter and a light receiver, wherein an interruption in the light communication between the light emitter and the light receiver indicates a presence of a workpiece component adjacent a detection region of the insulated tool, in light of the respective teachings of Hufford and Nakamura, in order to allow for the automatic connection and disconnection of a tool, and to provide a tool capable of signaling when a workpiece has been gripped by the tool.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, the prior art does not teach or suggest a controller configured to: detect an interruption in the light communication between the light emitter and the light receiver, indicating a presence of the movable component adjacent a detection region of the insulated tool; and initiate painting operations upon indicating the presence of the movable component, in combination with the other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show painting robots, fiber optical sensors, and tool mounts for robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




September 28, 2021